United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-2041
                         ___________________________

                         Joaquin Ramon Guevara-Ascencio

                              lllllllllllllllllllllPetitioner

                                            v.

             Eric H. Holder, Jr., Attorney General of the United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                            Submitted: February 12, 2015
                              Filed: February 20, 2015
                                   [Unpublished]
                                   ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      El Salvadoran citizen Joaquin Ramon Guevara-Ascencio failed to appear for
a deportation hearing in 1994, and an order was issued in absentia for his deportation.
In 2012, Guevara-Ascencio sought to reopen the matter, claiming that he had not
received notice of the deportation hearing, and arguing that he was eligible for
asylum. The Immigration Judge denied relief, and the Board of Immigration Appeals
dismissed. After careful review, we find no abuse of discretion. See Kanyi v.
Gonzales, 406 F.3d 1087, 1089-90 (8th Cir. 2005) (standard of review). The record
before the Immigration Judge and the Board of Immigration Appeals contains
evidence giving rise to a strong presumption that the hearing notice was delivered to
Guevara-Ascencio by certified mail, and he has not rebutted that presumption. He
also failed to present any previously unavailable evidence of changed country
conditions for purposes of reopening asylum proceedings. See Li Yun Lin v.
Mukasey, 526 F.3d 1164, 1165 (8th Cir. 2008) (standard of review).

      Accordingly, we deny the petition.
                     ______________________________




                                         -2-